         Case: 3:19-cv-00808-jdp Document #: 39 Filed: 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KIMBERLY ANN SCHUMACHER,

        Plaintiff,
                                                      Case No. 19-cv-808-jdp
   v.

KWIK TRIP, INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.




        /s/                                              9/10/2021
        Peter Oppeneer, Clerk of Court                         Date
